Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 5-9, 12-17, and 20 are rejected under 35 USC 103(a) as being unpatentable over US 2007/0132630 Beckner in view of Nishi et al. US 2010/0182209.

     As to claim 1, Beckner teaches a method for forming 3D image data representative of the subsurface of infrastructure located in the vicinity of a moving vehicle (paragraphs [0009], 
[0024], [0032]), the method including: rotating a directional antenna, mounted to the moving vehicle, about an antenna rotation axis (paragraphs [0024], [0025], [0030]; paragraph [0032], line 1 - line 6); performing, using the directional antenna whilst it is rotated about the antenna rotation axis, a plurality of collection cycles in which the directional antenna emits RF energy and receives reflected RF energy (paragraphs [0024], [0030], [0033]); collecting, during each of the plurality of collection cycles performed by the directional antenna (paragraphs [0024], [0033]): (i) radar data representative of reflected RF energy received by the directional antenna during the collection cycle (paragraphs [0024], [0033]); (ii) angular position data representative of an angular position of the directional antenna about the antenna rotation axis during the collection cycle (paragraph [0032], line 5- line 10); and (iii) translational position data regarding a translational position of the directional antenna during the collection cycle (paragraphs [0010], [0024], [0030]); processing the radar data, the angular position data and the translational position data collected during each of the plurality of collection cycles to form 3D image data representative of the subsurface of infrastructure located in the vicinity of the moving vehicle (paragraphs [0009],[0010],[0024], [0038],[0039]).
     Beckner doesn’t expressly teach the mechanism of antenna rotation about an antenna rotation axis with plane perpendicular to antenna rotation axis at least partially facing in a direction of movement of the vehicle, wherein the directional antenna is rotated through 360 degree arc about antenna rotation axis such that primary radiation axis of the directional antenna traces a space curve helix relative to stationary coordinate system.
      However, Nishi teaches (esp. c.f. figs.1-2 and [0030]) antenna rotation about an antenna rotation axis with plane perpendicular (the flat bottom plane is perpendicular to rotational axis z) to antenna rotation axis at least partially facing in a direction of movement of the vehicle (the requisite degree of “at least partially” is not specified at all, so any directional facing suffices, see figs.1-2), wherein the directional antenna is rotated through 360 degree arc about antenna rotation axis (see fig.1-3, the arc rotation can be 360 degrees or more) such that primary radiation axis of the directional antenna traces a “space curve helix” relative to stationary coordinate system (helical curve is traced, as shown in figs.1-3 and [0030]; the requisite degree of ‘helix’ is not specified in the claim; applicant may more specifically recite the helical structure in applicant’s drawings figs.3a-3d, in particular, with regards to the motion of the tip of boresight vector maintaining contact with cylinder of radius whose center axis is coincident with longitudinal axis to create the parametric space curve to overcome the applied prior art).

     As to claim 5, Beckner teaches a method according to claim 1, wherein the RF energy emitted by the directional antenna during each collection cycle includes an ultra-wideband pulse (see [0049] teaching RF energy by antenna during each cycle may include wideband pulse).     As to claim 6, Beckner teaches a method according to claim 1, wherein the directional antenna includes a transmit horn antenna configured to emit the RF energy and a receive horn antenna configured to receive reflected RF energy (esp. c.f. [0030] and fig.2A:206, 208 showing horn antenna emitting RF energy and receive horn receiving reflected energy).     As to claim 7, Beckner teaches a method according to claim 1, wherein the method includes using position data collected by a GPS device to map the 3D image data to a global coordinate system (see [0024], shows using position data to map image data).     As to claim 8, Beckner teaches a method according to claim 1, wherein the method additionally includes: rotating further directional antenna, mounted to the moving vehicle, about an antenna rotation axis (paragraphs [0024], [0025], [0030]; paragraph [0032], line 1 - line 6); performing, using the further directional antenna whilst it is rotated about the antenna rotation axis, a plurality of collection cycles in which the directional antenna emits RF energy and receives reflected RF energy (paragraphs [0024], [0030], [0033]); collecting, during each of the plurality of further collection cycles performed by the directional antenna (paragraphs [0024], [0033]): (i) further radar data representative of reflected RF energy received by the directional antenna during the collection cycle (paragraphs [0024], [0033]); (ii) further angular position data representative of an angular position of the directional antenna about the antenna rotation axis during the collection cycle (paragraph [0032], line 5- line 10); (iii) further translational position data regarding a translational position of the directional antenna during the collection cycle (paragraphs [001 0], [0024], [0030]); processing the further radar data, the angular position data and the translational position data collected during each of the plurality of collection cycles to form 3D image data representative of the subsurface of infrastructure located in the vicinity of the moving vehicle (paragraphs [0009],[0010],[0024], [0038],[0039]).
     
     As to claim 9, Beckner teaches a method according to claim 8, wherein the directional antenna and further directional antenna may be configured to emit RF energies having different frequencies (esp. c.f. [0023], teaching configuration to emit RF with different frequencies).     As to claim 12, Beckner teaches an apparatus for collecting data for use in forming a 3D image representative of the subsurface of infrastructure located in the vicinity of a moving vehicle (paragraphs [0009], [0024], [0030], [0032]), the apparatus including: 
a base unit configured to be mounted to a vehicle (figure 2B, (204), (212); paragraph [0032]); 
a directional antenna rotatably mounted to the base unit to allow the directional antenna to be rotated about an antenna rotation axis (figure 2A, (206), (208), (21 O); figure 2B, (216), (206), (208); paragraphs [0030], [0032]); a drive unit configured to rotate the directional antenna about the antenna rotation axis (figure 2B, (212); paragraph [0032]); wherein the apparatus is configured to perform, using the directional antenna whilst it is rotated about the antenna rotation axis, and whilst a vehicle to which the base unit is mounted is moving, a plurality of collection cycles in which the directional antenna emits RF energy and collects reflected RF energy (paragraphs [0024], [0030], [0033]; (i) radar data representative of reflected RF energy received by the directional antenna during the collection cycle (paragraphs [0024], [0033]); (ii) angular position data representative of an angular position of the directional antenna about the antenna rotation axis during the collection cycle (paragraph [0032], line 5- line 10); and wherein the apparatus is configured to collect, during each of the plurality of collection cycles performed by the directional antenna: (iii) translational position data regarding a translational position of the directional antenna during the collection cycle (paragraphs [0010], [0024], [0030]).
         Beckner doesn’t expressly teach the mechanism of antenna rotation about an antenna rotation axis with plane perpendicular to antenna rotation axis at least partially facing in a direction of movement of the vehicle, wherein the directional antenna is rotated through 360 degree arc about antenna rotation axis such that primary radiation axis of the directional antenna traces a space curve helix relative to stationary coordinate system.
      However, Nishi teaches (esp. c.f. figs.1-2 and [0030]) antenna rotation about an antenna rotation axis with plane perpendicular (the flat bottom plane is perpendicular to rotational axis z) to antenna rotation axis at least partially facing in a direction of movement of the vehicle (the requisite degree of “at least partially” is not specified at all, so any directional facing suffices, see figs.1-2), wherein the directional antenna is rotated through 360 degree arc about antenna rotation axis (see fig.1-3, the arc rotation can be 360 degrees or more) such that primary radiation axis of the directional antenna traces a “space curve helix” relative to stationary coordinate system (helical curve is traced, as shown in figs.1-3 and [0030]; the requisite degree of ‘helix’ is not specified in the claim; applicant may more specifically recite the helical structure in applicant’s drawings figs.3a-3d, in particular, with regards to the motion of the tip of boresight vector maintaining contact with cylinder of radius whose center axis is coincident with longitudinal axis to create the parametric space curve to overcome the applied prior art).
     As to claim 13, Beckner teaches an apparatus according to claim 12, wherein the apparatus includes a limb which is rotatable about a pivot/hinge, wherein the antenna is mounted to the limb such that the angle .theta. can be varied by rotating the limb about the pivot/hinge (esp. c.f. [0031, 0038-0039], which shows rotatable pivot limb for mounted antenna to vary the angle as desired).     As to claim 14, Beckner teaches a method according to claim 1, wherein the method does not include varying an angle .theta. between the antenna rotation axis and a direction of movement of the vehicle to a non-zero value such that a primary radiation axis of the directional antenna has a component of movement that is opposite to a direction of movement of the vehicle whilst the primary radiation axis of the directional antenna points beneath the moving vehicle (see recited paragraphs in claim 1 rejection above, Beckner’s mechanism does not include varing the angle as recited).     As to claim 15, Beckner teaches an  apparatus according to claim 12, wherein the apparatus includes a processing unit configured to process the angular position data and the translational position data collected during each of the plurality of collection cycles to form 3D image data representative of the subsurface of infrastructure located in the vicinity of the moving vehicle (see paragraphs [0009-0010], [0024], [0032], [0038], [0039]).     As to claim 16, Beckner teaches a computer-readable medium having computer-executable instructions configured to cause a computer to process (esp. c.f. [0038-0039]) radar data, angular position data and translational position data collected during each of the plurality of collection cycles to form 3D image data representative of the subsurface of infrastructure located in the vicinity of the moving vehicle, wherein the radar data, angular position data and translational position data has been collected according to a method for forming 3D image data representative of the subsurface of infrastructure located in the vicinity of a moving vehicle ([0023-0024, 0030-0031, 0038-0039 0049, 0093, 0105, 0107, 0115, 0117]), the method including: rotating a directional antenna, mounted to the moving vehicle, about an antenna rotation axis (paragraphs [0024], [0025], [0030]; paragraph [0032], line 1 - line 6); performing, using the directional antenna whilst it is rotated about the antenna rotation axis, a plurality of collection cycles in which the directional antenna emits RF energy and receives reflected RF energy (paragraphs [0024], [0030], [0033]); collecting, during each of the plurality of collection cycles performed by the directional antenna (paragraphs [0024], [0033]): (i) radar data representative of reflected RF energy received by the directional antenna during the collection cycle (paragraphs [0024], [0033]); (ii) angular position data representative of an angular position of the directional antenna about the antenna rotation axis during the collection cycle (paragraph [0032], line 5- line 10); and (iii) translational position data regarding a translational position of the directional antenna during the collection cycle (paragraphs [0010], [0024], [0030]); processing the radar data, the angular position data and the translational position data collected during each of the plurality of collection cycles to form 3D image data representative of the subsurface of infrastructure located in the vicinity of the moving vehicle (paragraphs [0009],[0010],[0024], [0038],[0039]).
             Beckner doesn’t expressly teach the mechanism of antenna rotation about an antenna rotation axis with plane perpendicular to antenna rotation axis at least partially facing in a direction of movement of the vehicle, wherein the directional antenna is rotated through 360 degree arc about antenna rotation axis such that primary radiation axis of the directional antenna traces a space curve helix relative to stationary coordinate system.
      However, Nishi teaches (esp. c.f. figs.1-2 and [0030]) antenna rotation about an antenna rotation axis with plane perpendicular (the flat bottom plane is perpendicular to rotational axis z) to antenna rotation axis at least partially facing in a direction of movement of the vehicle (the requisite degree of “at least partially” is not specified at all, so any directional facing suffices, see figs.1-2), wherein the directional antenna is rotated through 360 degree arc about antenna rotation axis (see fig.1-3, the arc rotation can be 360 degrees or more) such that primary radiation axis of the directional antenna traces a “space curve helix” relative to stationary coordinate system (helical curve is traced, as shown in figs.1-3 and [0030]; the requisite degree of ‘helix’ is not specified in the claim; applicant may more specifically recite the helical structure in applicant’s drawings figs.3a-3d, in particular, with regards to the motion of the tip of boresight vector maintaining contact with cylinder of radius whose center axis is coincident with longitudinal axis to create the parametric space curve to overcome the applied prior art).

       As to claim 17, the recited prior art teaches claim 1 (see above), wherein a non-zero angle is made between antenna rotation axis and the direction of movement of vehicle during at last some of the plurality of collection cycles performed by directional antenna (esp. c.f. figs.1-3 and [0030] of Nishi, as applied to Beckner, see claim 1 rejection above). 

       As to claim 20, the recited prior art teaches claim 12 (see above), wherein a non-zero angle is made between antenna rotation axis and the direction of movement of vehicle during at last some of the plurality of collection cycles performed by directional antenna (esp. c.f. figs.1-3 and [0030] of Nishi, as applied to Beckner, see claim 12 rejection above). 


Claim 2 and 4 are rejected under 35 USC 103(a) as being unpatentable over Beckner and Nishi, of record, in view of Crain US 2014/0285375. 

     As to claim 2, Beckner and Nishi teaches a method according to claim 1. Beckner and Nishi doesn’t expressly teach wherein the method includes varying an angle .theta. between the antenna rotation axis and a direction of movement of the vehicle. However, Crain US 2014/0285375 teaches varying an angle .theta. between the antenna rotation axis and a direction of movement of the vehicle (see [0093, 0105, 0107, 0115, 0117] and fig.7, 12,  31, 35). It would be obvious to modify Beckner and Nishi by varying an angle .theta. between the antenna rotation axis and a direction of movement of the vehicle as taught by Crain for the benefit of modulating the direction of movement.          As to claim 4, Beckner and Nishi teaches the method according to claim 1. Beckner and Nishi doesn’t expressly teach wherein the method includes varying an angle .PHI. between a primary radiation axis of the directional antenna and a plane perpendicular to the antenna rotation axis. However, Crain US 2014/0285375 teaches varying an angle .PHI. between a primary radiation axis of the directional antenna and a plane perpendicular to the antenna rotation axis (see [0093, 0105, 0107, 0115, 0117] and fig.7, 12,  31, 35). It would be obvious to modify Beckner and Nishi by varying an angle .PHI. between a primary radiation axis of the directional antenna and a plane perpendicular to the antenna rotation axis as taught by Crain for the benefit of modulating the direction of movement.      Claims 10-11 are rejected under 35 USC 103(a) as being unpatentable over Beckner and Nishi, of record.

     As to claim 10, Beckner and Nishi teaches a method according to claim 9. Beckner and Nishi doesn’t expressly teach wherein the directional antenna is configured to emit UWB pulses having a centre frequency in the range 250-750 MHz whereas the further directional antenna is configured to emit UWB pulses having a centre frequency in the range 1.5 GHz 2.5 GHz. However, please N.B., the recited pulse frequencies are routine in the 3D imaging data art. It would be obvious to modify Beckner and Nishi to incorporate the desired frequencies as a customary practice using well-known frequencies to modulate the pulsing as desired. 

     As to claim 11, Beckner and Nishi teaches a method according to claim 1. Beckner and Nishi doesn’t expressly teach wherein the vehicle is a rail vehicle. However, please N.B., rail vehicles are common. It would be obvious to modify Beckner and Nishi by applying the teaching to a rail vehicle for rail applications. 
Claim Objections
     Claim 3 is objected to for depending upon a rejected base claim but would otherwise be allowable. The mechanism of varying angle between rotation axis and direction of movement of vehicle with angle fixed at 90 is well-known (see Becker fig.2B) but the direction of the rotation axis is fixed and axis follows orbit limited radius about second vertical axis. Likewise, in Crain, the angle is also varied but it is varied for pointing the primary radiation axis of antenna in front of vehicle along direction of movement (see Crain [0093, 0115, 0117]). Claims 18-19 are also objected to for depending upon a rejected base claim, claim 1. The mechanism described in claims 18-19 regarding collection cycles, data about vehicle speed to vary angle from value at a first speed to one at a second speed, and modulating angle to be greater at second value if speed is greater than second speed, etc., is not considered by cited prior art. 

Response to Remarks
     Applicant’s remarks filed 4/22/22 have been considered respectfully moot in view of the new grounds of rejection necessitated by amendment. In particular, please N.B., Nishi US 2010/0182209 teaches the amended limitation regarding the concept of antenna rotation in a moving vehicle application in which rotation is about an axis with perpendicular plane to rotation axis through a complete rotation 360 degrees arc about axis so that the axis traces a “space curve helix” relative to stationary coordinate system (esp. c.f. [0030] and figs.1-2). In particular, Nishi teaches (esp. c.f. figs.1-2 and [0030]) antenna rotation about an antenna rotation axis with plane perpendicular (the flat bottom plane is perpendicular to rotational axis z) to antenna rotation axis at least partially facing in a direction of movement of the vehicle (the requisite degree of “at least partially” is not specified at all, so any directional facing suffices, see figs.1-2), wherein the directional antenna is rotated through 360 degree arc about antenna rotation axis (see fig.1-3, the arc rotation can be 360 degrees or more) such that primary radiation axis of the directional antenna traces a “space curve helix” relative to stationary coordinate system (helical curve is traced, as shown in figs.1-3 and [0030]; the requisite degree of ‘helix’ is not specified in the claim; applicant may more specifically recite the helical structure in applicant’s drawings figs.3a-3d, in particular, with regards to the motion of the tip of boresight vector maintaining contact with cylinder of radius whose center axis is coincident with longitudinal axis to create the parametric space curve to overcome the applied prior art).
      In summary, Applicant may more specifically recite the helical structure in applicant’s drawings figs.3a-3d, in particular, with regards to the motion of the tip of boresight vector maintaining contact with cylinder of radius whose center axis is coincident with longitudinal axis to create the parametric space curve to overcome the applied prior art.      Alternatively, Applicant may incorporate claim 3 or claim 18 or claim 19 into the independent claims, i.e. more specifically recite the angle between rotation axis and direction of vehicle mechanism modulating the primary radiation axis of directional antenna having component of movement opposite to that of direction of movement of vehicle during primary radiation axis of directional antenna points beneath moving vehicle to overcome recited references or more specifically recite collection cycles, data about vehicle speed to vary angle from value at a first speed to one at a second speed, and modulating angle to be greater at second value if speed is greater than second speed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646